Citation Nr: 0421002	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back pain.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
exposure to Agent Orange, to include heart and seizure 
disorders.  







REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In addition to the above issues, the veteran had also 
disagreed with the matter of entitlement to nonservice-
connected pension, which was included in the statement of the 
case (SOC) dated in September 1997.  In a rating decision 
dated in October 1997, the RO granted entitlement to pension; 
thus, that matter was considered fully resolved and is no 
longer before the Board.  





FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for PTSD was denied in a rating 
decision dated in August 1995; the veteran did not file an 
appeal.  

3.  Evidence received since the August 1995 rating decision 
is either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  

4.  Service connection for hearing loss was denied in a 
rating decision dated in April 1993; the veteran did not file 
an appeal.  
5.  Evidence received since the April 1993 rating decision is 
either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  

6.  Service connection for low back pain was denied in a 
rating decision dated in August 1995; the veteran did not 
file an appeal.  

7.  Evidence received since the August 1995 rating decision 
is either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  

8.  Service connection for residuals of exposure to Agent 
Orange, to include seizure and heart disorders, was denied in 
a rating decision dated in August 1995; the veteran did not 
file and appeal.  

9.  Evidence received since the August 1995 rating decision 
is either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  



CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  New and material evidence has not been received since the 
August 1995 rating decision to reopen the veteran's claim of 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  

3.  The April 1993 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).  
4.  New and material evidence has not been received since the 
April 1993 rating decision to reopen the veteran's claim of 
service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

5.  The August 1995 rating decision that denied service 
connection for low back pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).  

6.  New and material evidence has not been received since the 
August 1995 rating decision to reopen the veteran's claim of 
service connection for low back pain.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

7.  The August 1995 rating decision that denied service 
connection for residuals of exposure to Agent Orange, to 
include seizure and heart disorders is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

8.  New and material evidence has not been received since the 
August 1995 rating decision to reopen the veteran's claim of 
service connection for residuals of exposure to Agent Orange, 
to include seizure and heart disorders.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), however, defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  

In this case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, a 
July 1990 rating decision denied service connection for 
hearing loss, PTSD, and low back pain.  The veteran did not 
appeal that rating.  In rating decisions dated in April 1993, 
March 1994, and August 1995, the RO continued the denials.  
The veteran appealed the June 1997 rating decision in which 
the RO had denied that new and material evidence had not been 
received to reopen his service connection claims.  Prior to 
the VCAA letter, the latest SSOC was provided in December 
2000.  Subsequent to the 2000 SSOC, the veteran had not 
provided any additional evidence.  The VCAA letter was sent 
in December 2003.

The claims folder reveals compliance with regulatory and 
statutory provisions.  Rating decisions dated in July 1990, 
April 1993, March 1994, August 1995, and June 1997, the 
statement of the case (SOC) dated in September 1997, the 
supplemental statements of the case (SSOC) dated in December 
2000 and February 2004, and the letter giving the veteran 
notification of the VCAA dated in December 2003 provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claim.  The VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The letter indicated what 
evidence had been gathered to date and what type of evidence 
was needed to constitute new and material evidence in support 
of his claims.  The Board notes that the December 2003 letter 
contained sufficient detail of the duties and 
responsibilities of each party and generally advised the 
veteran to submit any evidence he had in his possession or 
could obtain in support of his claim.  Additionally, the 
letter indicated that VA would assist him in obtaining any 
outstanding evidence that he was unable to obtain on his own.  

With respect to the duty to assist, the RO has secured VA 
medical examinations, and obtained VA and private outpatient 
treatment records.  The veteran has not authorized VA to 
obtain any additional evidence.  The Board finds that the 
duty to assist the veteran with the development of his claim 
is therefore satisfied.  38 U.S.C.A. § 5103A (West 2002).  

In light of the thorough compliance with VCAA's duty to 
notify, any error associated with the VCAA letter being 
issued subsequent to the initial denial of benefits is 
harmless.  


I.  Facts

An enlistment examination dated in September 1969 is silent 
for any pertinent notations.  Service medical records reflect 
an entry dated in January 1971 of acute muscle strain of the 
mid-thoracic paravertebral musculature.  In a medical record 
dated in July 1971, there are complaints of chronic low back 
pain.  The diagnosis was lumbar muscle strain.  A separation 
examination dated in August 1971 was silent for any pertinent 
findings.  The veteran passed the whisper test and no 
findings relative to any of the other issues on appeal were 
noted.  

The veteran's DD Form 214 shows that he received a National 
Defense Service Medal and a Vietnam Service Medal with one 
star.  The RO has conceded service in the Republic of Vietnam 
as reflected in the supplemental statement of the case dated 
in December 2000.  

Post-service VA outpatient records dated from 1985 to 1989 
reflect complaints of low back pain and seizure disorder.  
The veteran reported a history of chronic back pain and use 
of a TENS unit previously.  The veteran reported exacerbated 
symptoms of the low back following an injury in 1988 to the 
right lower extremity.  An x-ray study dated in September 
1986 essentially resulted in a normal study.  

A private audiogram dated in September 1989 reveals profound 
bilateral sensorineural hearing loss.  

A physical evaluation report from the Department of Social 
and Health Services dated from September to October 1989 
discloses complaints of exacerbated symptoms due to a prior 
back injury, hearing loss, multiple disabilities due to 
exposure to Agent Orange, and PTSD.  Also noted is that the 
veteran was restricted in his activities due to a seizure 
disorder.  In a recitation of the veteran's complaints, it is 
noted that the veteran reportedly was exposed to Agent Orange 
during his service in Vietnam, injured his back, developed 
significant hearing loss and other sensorineural deficits, 
and developed PTSD.  

In January 1990, the veteran claimed entitlement to service 
connection for low back pain, hearing loss, and residuals of 
exposure to Agent Orange including a seizure and heart 
disorder.  

The veteran's claim for PTSD appears in a report from a VA 
social and industrial history for PTSD examination dated in 
February 1990.  During that examination, the examiner noted 
that the claims folder contained no previous psychiatric 
concerns or treatment.  At that time, the veteran claimed 
that he was suffering from the effects of Agent Orange and 
had been experiencing nightmares since he returned from 
Vietnam.  The veteran reported that he had seizures as 
possible sequellae of exposure to Agent Orange; he recalled 
unloading bags of powder and barrels of material that he felt 
could have been Agent Orange.  He remembered some of the 
substance spilling on him.  He also reported that he was 
hospitalized in 1984 and 1985 for seizures and continued to 
have four or five spells a week.  

The veteran reported that in 1970, a Howitzer trail dropped 
onto his back and he was placed on bed rest for two weeks.  
Since that time, he reported chronic low back pain.  The 
veteran also reported that he incurred his severe bilateral 
hearing loss as a result of exposure to artillery fire during 
his tour of duty in Vietnam.  There was no definite history 
of heart disease; the veteran complained of occasional left 
chest pain.  Noted are diagnoses of chronic lumbosacral 
strain, hearing loss, seizure disorder, and some nightmares 
characteristic of PTSD.  

Follow-up x-ray studies disclosed some enlargement of the 
heart with mild biventricular heart failure of questionable 
etiology, and a normal lumbosacral spine.  An audiology 
evaluation indicated periodic ringing in both ears and 
hearing loss.  

In July 1990, the RO denied service connection for a back 
condition, PTSD, hearing loss, and seizure disorder, and 
deferred a rating on the issue of residuals due to exposure 
to Agent Orange.  Notice was given in July 1990.  

In August 1992, the veteran claimed that the wished to reopen 
his claims of service connection for low back pain, PTSD, and 
hearing loss.  He was notified in October 1992 as to what 
evidence he needed to provide to reopen his service 
connection claims.  

VA outpatient records dated from August to October 1992 
disclose complaints of chronic low back pain, a history of 
seizures, and symptoms of PTSD.  In an August 1992 record, it 
is noted that the veteran was recently released from prison 
and was seeking to re-establish care for his various 
disorders.  The examiner noted that the veteran had 
experienced back pain since the 1988 injury to his right leg 
in which he was "rammed by the Coast Guard."  The examiner 
diagnosed PTSD, seizure disorder, and back pain secondary to 
the 1988 injury to the right leg.  

In an April 1993 rating decision, the RO denied that new and 
material evidence had been received to reopen his service 
connection claims.  

In a March 1994 rating decision, the RO denied service 
connection for residual disability of seizure and heart 
disorders due to exposure to Agent Orange.  Notice was 
provided in March 1994.  

Reports from Hayyim A. Grossman, M.A., from the Office of 
Disability Insurance dated in October 1992 and April 1993 and 
submitted in July 1994 reflect diagnoses of PTSD, bilateral 
hearing loss, and chronic back pain.  Psychological stressors 
noted are death and dealing with dead bodies in Vietnam.  

In August 1995, the RO denied entitlement to benefits.  Noted 
is that the veteran had not responded to a request to provide 
a PTSD questionnaire and additional evidence in support of 
his claims.  

VA outpatient records dated in 1997 disclose an impression of 
degenerative disc disease and chronic back pain and PTSD.  A 
VA hospital report for admission between January and February 
1997 disclose treatment for PTSD and depression.  The veteran 
reported that he was in Vietnam from 1970 to 1971 and spent a 
lot of time on various ships loading and unloading.  He 
reported that he was splashed by "Agent Purple" and could 
not have any children.  He cited an incident where he found a 
living body amongst the dead bodies.  He also reported a 
history of chronic low back pain as a result of an accident 
in 1988 affecting the right lower extremity and that he had 
been unable to pursue his career as a pilot of commercial 
fishing vessels.  

Physical therapy records dated in January 1997 relate to 
treatment for chronic low back pain.  

A VA general examination dated in April 1997 discloses the 
veteran's report of an accident in 1988 when the Coast Guard 
cutter rammed into him, causing injury to the right lower 
extremity and back.  He stated that he had been unable to 
work in his field as a commercial fisherman since that time 
and was receiving Social Security disability benefits.  The 
diagnoses were spine and right leg problems and PTSD.  

A VA examination specific to the spine was conducted in April 
1997 in which the examiner noted that the veteran allegedly 
suffered a back injury in Okinawa during service when a 
Howitzer trail was dropped on his back.  The veteran reported 
that he was treated with bed rest and medications and has had 
back pain since that time.  He reported that, in 1988, his 
boat was rammed by a Coast Guard cutter pinning him against 
the wheel; he was hospitalized and suffered exacerbated 
symptoms of the low back.  The diagnosis was chronic lumbar 
strain superimposed on early degenerative joint disease.  An 
x-ray study showed no fractures.  

An October 1997 statement from a mental health specialist 
from the Human Services Department Corrections Health 
indicated that the veteran complained of symptoms associated 
with PTSD, which he attributed to his service in Vietnam.  

A report from Social Security Administration received in 
October 1997 reveals that the veteran had been determined 
disabled and was entitled to Social Security benefits.  

A letter dated in Janaury 1998 from the Office of Disability 
Operations, Social Security Administration indicated that the 
veteran had been previously denied benefits in 1989 and that 
no medical records existed.  

A letter dated in June 1998 from the Department of the Navy, 
Headquarters, United States Marine Corps disclosed that the 
information received was insufficient for the purpose of 
conducting research on the veteran's behalf due to a lack of 
specificity on the claimed incidents.  

Duplicate copies of VA outpatient records dated in 1997 were 
received in June 1998.  


II.  Pertinent Law and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

New and material evidence is defined by regulation as 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the matter under consideration.  It must be neither 
cumulative nor redundant and by itself or in conjunction with 
evidence previously assembled be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385 (2003).  The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Service connection, however, may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including respiratory cancers 
(which includes heart disease), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).



III.  Analysis

In January 1990, the veteran filed his original claim of 
service connection for hearing loss, low back pain, and 
residuals of exposure to Agent Orange, to include heart and 
seizure disorder.  The veteran's PTSD claim was recognized in 
the February 1990 VA Social and Industrial History 
examination for PTSD.  Initially, in a rating decision dated 
in July 1990, the RO denied service connection for low back 
pain, PTSD, hearing loss, and seizure disorder and deferred 
consideration of any residual disability due to exposure to 
Agent Orange.  Notice was properly rendered in July 1990.  In 
August 1992, the veteran filed a claim to reopen his service 
connection claims; development was subsequently conducted.  

In an April 1993 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of service connection for low back pain, hearing loss, 
and PTSD.  The RO deferred consideration on the matter of 
service connection for disabilities attributable to herbicide 
exposure due to pending regulations concerning herbicide 
exposure and service in Vietnam.  The veteran did not file an 
appeal to that rating decision.  The Board notes that with 
respect to the veteran's hearing loss claim, the RO's 
decision of April 1993 is considered final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

In a rating decision dated in March 1994, the RO denied 
service connection for heart and seizure disorders due to 
exposure to Agent Orange for a lack of evidence to 
substantiate that the veteran's claimed disabilities were 
associated with herbicide exposure and that there was no 
evidence to support service connection on any other basis.  

In January 1995, the veteran filed a claim to reopen his 
claims for low back pain, PTSD, and residual disability due 
to exposure to Agent Orange.  At that time, the veteran also 
filed a claim of service connection for injury of the right 
leg; however, that claim is not currently on appeal.  

In an August 1995 decision, the RO determined that evidence 
had not been received to substantiate the veteran's claims 
for low back pain, PTSD, and residual disability due to 
herbicide exposure.  The veteran did not file an appeal to 
that decision; therefore, the RO's decision of August 1995 on 
those matters is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

With respect to the last and final disallowance in April 1993 
on the issue of service connection for hearing loss, the 
evidence at the time of that decision consisted of service 
medical records, VA outpatient records dated from November 
1988 to September 1989, a physical evaluation from the 
Department of Social and Health Services, which included a 
September 1989 audiogram, VA examination of January 1990, and 
a report of a hearing loss examination dated in February 
1990.  

Hearing loss

Evidence received in support of service connection for 
hearing loss since the April 1993 decision is not new and 
material evidence for the purposes of reopening the veteran's 
service connection claim.  The evidence received is either 
duplicative or cumulative of evidence previously of record 
and in conjunction with other evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Although some of the evidence may be new in the sense that it 
was not of record at the time of the April 1993 rating 
decision, the evidence received is not material to the matter 
at hand.  

Specifically, the Board notes that the VA outpatient records 
dated from August to October 1992, the October 1992 report 
from Mr. Grossman, the duplicate record of the September 1989 
audiogram, the January 1997 VA hospital records, 1985 to 1997 
VA outpatient records, April 1997 VA examination reports, 
statements from the Social Security Administration, and 
personal statements are not probative of in-service 
incurrence.  The veteran's service connection claim for 
hearing loss has been denied on the basis that there was no 
evidence to support a link between current hearing loss and 
the veteran's period of service.  The evidence received since 
the April 1993 rating decision does not address hearing loss 
incurred during service; thus, it is not new and material 
evidence for the purpose of reopening the veteran's claim 
under the prevailing law and regulations.  38 C.F.R. 
§ 3.156(a).  
Therefore, based on the foregoing, the veteran's claim of 
service connection for hearing loss is not reopened.  

Low back, PTSD, and Agent Orange

At the time of the August 1995 decision, the evidence before 
the RO consisted of service medical records, service records, 
including DD Form 214, VA outpatient records dated from 1985 
to 1989, an x-ray study dated in September 1986, a physical 
evaluation report from the Department of Social and Health 
Services dated from September to October 1989, VA social and 
industrial history for PTSD examination dated in February 
1990, x-ray studies, VA outpatient records dated from August 
to October 1992, reports from Mr. Grossman from the Office of 
Disability Insurance dated in October 1992 and April 1993, 
and personal statements.  

Since the August 1995 decision, the Board recognizes that new 
evidence has been received.  That is, evidence not previously 
of record at the time of the last and final decision is now 
of record.  Nonetheless, the evidence is not material to 
these issues so as to permit a reopening of the claims and 
consideration on the merits.  

VA outpatient, medical, and examination records dated in 
1997, statements from the Social Security Administration, 
statements from the Department of the Navy, USMC concerning 
the veteran's alleged stressors, duplicate copies of VA 
records received in June 1998, and the veteran's own 
statements have been associated with the record since the 
August 1995 decision.  Nonetheless, the evidence received is 
not material to the service connection issues.  The evidence 
in and of itself or in conjunction with other material of 
record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In particular, no evidence has been received to substantiate 
residual disability of chronic back pain so as to reopen the 
veteran's claim and consider it on the merits.  Although 
records received since August 1995 show a history of 
treatment for low back pain, there is no objective evidence 
of record that supports current back disability related to 
the veteran's period of service.  Overall, the evidence does 
not bear directly and substantially on the issue of in-
service incurrence or aggravation.  Thus, the veteran's 
service connection claim for low back pain is not reopened.  

Furthermore, no evidence has been received since the August 
1995 decision to support current disability of PTSD 
coincident with the veteran's period of service.  The 
veteran's claim has been denied on the basis of a lack of 
verifiable stressors so as to link his current PTSD condition 
to his period of military service.  Since the August 1995 
decision, no evidence of combat service in Vietnam and no 
evidence of verified stressors has been received so as to 
substantiate his claim.  In the letter from the Department of 
the Navy dated in June 1998 as noted herein, it is indicated 
that the veteran failed to provide sufficient detail as to 
particular traumatic incidents in service such that the 
alleged stressors could be verified through unit records.  

Other evidence received since August 1995 decision also fails 
to address the critical element of concern, that is 
corroborative evidence of verified in-service stressors.  In 
conjunction with previous records, such as service medical 
records, service records, and outpatient reports, the 
evidence received since the last and final disallowance in 
August 1995 does not support the occurrence of any of the 
veteran's alleged in-service stressors.  

Thus, although new evidence has been received, new and 
material evidence has not been received since the August 1995 
decision to warrant a reopening of the veteran's PTSD claim.  
The veteran's claim, therefore, is not reopened.  

Finally, the Board notes that as to the veteran's claim of 
service connection for residual disability due to herbicide 
exposure, since the August 1995 decision, no evidence has 
been received to support that the veteran has specific 
residual disability that resulted from exposure to Agent 
Orange or any other herbicides.  The evidence received since 
that time, although new, is either duplicative or cumulative 
of evidence previously of record.  VA outpatient and 
examination records, private medical records, personal 
statements, and a statement from the Department of the Navy 
do not bear directly and substantially on the matter at hand 
and are not so significant that they must be considered to 
fairly decide the issue on the merits.  

Therefore, based on the above, the veteran's claim of service 
connection for disability associated with exposure to Agent 
Orange is not reopened.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for PTSD.  

New and material evidence has not been received to reopen a 
claim of service connection for hearing loss.  

New and material evidence has not been received to reopen a 
claim of service connection for low back pain.  

New and material evidence has not been received to reopen a 
claim of service connection for residual disability due to 
exposure to Agent Orange, to include heart and seizure 
disorders.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



